IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 10, 2009

                                       No. 08-30820                    Charles R. Fulbruge III
                                                                               Clerk

MERITA WILLIAMS

                                                   Plaintiff - Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:07-CV-3958


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiff Merita S. Williams appeals from the district court’s judgment for
the defendant Commissioner of Social Security (“Commissioner”). Because the
Commissioner’s decision denying the plaintiff’s claims for disability insurance
benefits and supplemental security income was not supported by substantial
evidence, we reverse the district court’s grant of summary judgment to the
Commissioner and remand for further proceedings.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-30820

                                I. BACKGROUND
      Williams has twice filed for Title II disability insurance benefits and Title
XVI supplemental security income: her initial filing on June 7, 2001 was denied
by an Administrative Law Judge’s (“ALJ”) opinion dated January 15, 2003, and
her second filing on June 12, 2003 was similarly denied on June 29, 2006. In her
second application, which is the subject of this appeal, Williams alleged that
degenerative disc disease, bronchitis and hypertension caused her to become
disabled on November 7, 2000. Williams later amended the onset date to be
January 16, 2003.1 Her claims were denied initially, by the ALJ, and upon
reconsideration by the Appeals Council.
      In a hearing before the ALJ held on March 8, 2006, Williams testified that
she suffers from pain in her lower back and shoulders, muscle spasms, and
carpal tunnel syndrome. As a result of these infirmities, Williams alleged that
she has difficulty grasping small objects, needs help bathing, and cannot drive
because she cannot turn her head. According to Williams, she spends her days
slowly performing household chores and watching television. She testified that
she can stand upright for only 15 to 20 minutes, can sit for only 30 minutes, can
walk less than one block, and can pick up only the weight of a gallon of milk.
      Born in 1953, Williams finished three years of college and was previously
employed as a firewatcher, cashier, security guard, cook, substitute school
teacher, and construction worker. Regarding her alleged disabilities, the ALJ
agreed that Williams suffers from the “severe” impairments of degenerative disc
disease of the cervical and lumbar spine, carpal tunnel syndrome, and
degenerative joint disease of the left shoulder. The ALJ classified Williams’s
alleged hypertension, asthma and history of fracture of the right orbit as
“nonsevere.” The ALJ found these injuries, taken both singularly and in


      1
        Because Williams amended the alleged onset date, the ALJ found that “she is not
making an implied request for reopening of her prior claim.”

                                          2
                                        No. 08-30820

combination, failed to raise Williams above the required threshold for disability
under 20 C.F.R. Part 404, Subpart P, Appendix 1 of the Social Security Act. The
ALJ stated that “claimant’s medically determinable impairments could
reasonably be expected to produce the alleged symptoms”; however, he found
Williams’s allegations concerning the “intensity, duration and limiting effects”
of her impairments to be “not entirely credible.”
       The ALJ declined to give controlling weight to the opinions of Williams’s
three treating physicians, Drs. Williams, Talluri and Ioppolo—each of whom
offered opinions supporting Williams’s claimed limitations. The ALJ concluded
that Williams was instead capable of performing a full range of light work.2
Specifically, he found that Williams could lift and/or carry twenty pounds
occasionally and ten pounds frequently, stand and/or walk six hours in an eight-
hour workday, and sit six hours in an eight-hour workday. In making this
determination, the ALJ parsed through Williams’s medical record, including
MRI’s, consultative examinations and Williams’s own complaints. The ALJ
pointed to Dr. Ioppolo’s discovery of disc budges and disc protrusions at L5-S1
and S1-2 with “only moderate spinal stenosis at L5-S1 and minimal spinal
stenosis at S1-2.” The ALJ also recounted Williams’s own medical complaints
and concluded that “[t]he evidence demonstrates that claimant has exacerbation
of back pain which waxed and waned throughout the period of time under
consideration,” but that she was nonetheless ineligible for benefits.
       Williams filed the instant action for judicial review under 42 U.S.C. §
405(g) in the United States District Court for the Eastern District of Louisiana



       2
           “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very
little, a job is in this category when it requires a good deal of walking or standing, or when it
involves sitting most of the time with some pushing and pulling of arm or leg controls. To be
considered capable of performing a full or wide range of light work, you must have the ability
to do substantially of these activities.” 20 C.F.R. § 404.1567(b).

                                               3
                                    No. 08-30820

on August 6, 2007, alleging that the Commissioner’s decision was contrary to law
and not supported by substantial evidence.             The Commissioner moved for
summary     judgment,   and   the    magistrate        judge   issued     a    report   and
recommendation that he be granted summary judgment. The district court
adopted the magistrate judge’s report and recommendation, and granted
summary judgment to the Commissioner. Williams timely appealed.
                        II. STANDARD OF REVIEW
      This court reviews a district court’s summary judgment ruling de novo.
Wyatt v. Hunt Plywood Co., 297 F.3d 405, 408 (5th Cir. 2002). In reviewing the
Commissioner’s    determination,     the       court   considers   only       whether   the
Commissioner applied the proper legal standards and whether substantial
evidence in the record supports his decision. See Greenspan v. Shalala, 38 F.3d
232, 236 (5th Cir. 1994). Substantial evidence is “more than a mere scintilla.
It means such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)
(internal quotation marks and citation omitted). The court may not reweigh the
evidence or substitute its own judgment for that of the Commissioner. Hollis v.
Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988).
                              III. DISCUSSION
      In evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether “(1) the claimant is presently working;
(2) the claimant has a severe impairment; (3) the impairment meets or equals
an impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007) (citing Lovelace
v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987)). If, at any step, the claimant is
determined to be disabled or not disabled, the inquiry ends. Id. at 448 (citing

                                           4
                                 No. 08-30820

Lovelace, 813 F.2d at 58). The burden of establishing disability rests with the
claimant for the first four steps and then shifts to the Commissioner to show
that there is other substantial work in the national economy that the claimant
is able to perform. Id.
      Here, with respect to the first step, the ALJ found that Williams had not
engaged in substantial gainful activity at any time relevant to her application.
With respect to the second step, the ALJ found that Williams suffers from severe
impairments, i.e., degenerative disc disease of the cervical and lumbar spine,
carpal tunnel syndrome, and generative joint disease of the left shoulder.
Because these impairments do not meet or equal, either singly or in combination,
one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, the
ALJ determined Williams’s residual functional capacity (“RFC”). He concluded
that Williams could lift and/or carry 20 pounds occasionally and 10 pounds
frequently; and stand, walk, or sit for six hours each in an eight-hour workday.
Based on this finding, the ALJ concluded that Williams could perform a full
range of “light” work and, consequently, at the fourth step, could perform her
past relevant work as a cashier, security guard, and housekeeper.            He
accordingly found that Williams has not been under a “disability” as defined in
the Social Security Act and accompanying regulations.
      Williams argues that the ALJ improperly refused to give controlling
weight to her treating physicians’ opinions that she cannot stand for six hours
in an eight-hour workday. Moreover, she contends there was no medical or other
evidence supporting the ALJ’s determination that she could do so. We agree.
      The evidence before the ALJ consisted primarily of the treatment notes
and opinions of Williams’s treating physicians—Drs. Williams, Ioppolo, and
Talluri. All agreed that Williams is unable to perform anything but sedentary
work. The ALJ, however, refused to give their opinions controlling weight. The
ALJ discounted the opinion of Dr. Williams, a neurosurgeon, on grounds that:

                                       5
                                       No. 08-30820

he saw Williams only a few times; he never recommended surgery or “other
aggressive forms of therapy”; he saw her before she underwent physical therapy
that “improved her symptoms”; and his ultimate conclusion on disability was a
legal finding reserved for the ALJ under 20 C.F.R. § 404.1527(e).3 The ALJ
discounted the opinion of Dr. Talluri, who completed a RFC form stating that
Williams could walk and stand for two hours in an eight-hour workday, only
because Dr. Talluri “indicated that claimant’s complaints of low back pain were
‘subjective.’” Finally, the ALJ discounted the opinion of Dr. Ippolo, a neurologist
who completed a RFC form with similar conclusions as Dr. Talluri, because he
saw Williams only four times before she completed the purportedly helpful
physical therapy.
       Assuming that the ALJ was entitled to not give these physicians’ opinions
controlling weight, there is still no evidence supporting the ALJ’s finding that
Williams can stand or walk for six hours in an eight-hour workday.4 In his
findings, the ALJ appeared to base this RFC finding on two groups of evidence.
First, the ALJ looked at the available objective medical evidence, and observed
that she has “only mild to moderate stenosis” in her lumbar spine and “only
posterior spurring” in her cervical spine. But there is no evidence to suggest
that Williams could perform light work with these conditions. Second, the ALJ



       3
         This regulation provides, in pertinent part, that the Commissioner will “not give any
special significance to the source of an opinion on issues reserved to the Commissioner,”
including the “determination or decision about whether [the claimant] meet[s] the statutory
definition of disability.” See 20 C.F.R. § 404.1527(e)(1) & (e)(3).
       4
          “The treating physician’s opinions are not conclusive. The opinions may be assigned
little or no weight when good cause is shown. Good cause may permit an ALJ to discount the
weight of a treating physician relative to other experts where the treating physician’s evidence
is conclusory, is unsupported by medically acceptable clinical, laboratory, or diagnostic
techniques, or is otherwise unsupported by the evidence.” Newton v. Apfel, 209 F.3d 448, 455-
56 (5th Cir. 2000). Here, it does not appear that the ALJ determined that the treating
physicians’ opinions were entitled to no weight, stating only that they were not being given
“controlling weight.”

                                               6
                                       No. 08-30820

noted that Williams had undergone apparently successful physical therapy,
restoring a significant amount of her range of motion. However, the ALJ failed
to consider the physical therapy discharge summary, which stated that
Williams—despite improving her range of motion in physical therapy—could still
only stand for thirty minutes after completing her treatment.
       This evidence did not support the ALJ’s finding that Williams was able to
stand or walk for six hours in an eight-hour workday. Indeed, the physical
therapy discharge summary directly contradicts the ALJ’s finding.5 Thus, the
ALJ impermissibly relied on his own medical opinions as to the limitations
presented by “mild to moderate stenosis” and “posterior spurring” to develop his
factual finding. We therefore conclude the ALJ’s findings regarding Williams’s
RFC were not supported by substantial evidence. See Ripley v. Chater, 67 F.3d
552, 557-58 (5th Cir. 1995).6
                                  IV. CONCLUSION
       For these reasons, we conclude that the Commissioner’s decision denying
Williams’s claim for benefits was not supported by substantial evidence.
Therefore, the judgment of the district court is REVERSED and the case is
REMANDED for further proceedings consistent with this opinion.




       5
         In passing, the ALJ noted that Dr. Talluri’s first RFC opinion -- that Williams can
stand for three hours, walk for three hours, and sit for six hours in an eight-hour workday --
is consistent with the ALJ’s own findings. However, as even the ALJ noted, Dr. Talluri
conducted this first examination on January 22, 2002, nearly one year before the alleged onset
of disability. Rather than contradicting Williams’s claims, this earlier RFC opinion is
consistent -- when viewed in combination with her physicians’ later RFC opinions -- with her
alleged onset date (January 16, 2003).
       6
            In Ripley, we held that an ALJ may not—without opinions from medical
experts—derive the applicant’s residual functional capacity based solely on the evidence of his
or her claimed medical conditions. Thus, an ALJ may not rely on his own unsupported opinion
as to the limitations presented by the applicant’s medical conditions. See Ripley, 67 F.3d at
557.

                                              7